         Case 1:20-cv-07773-MKV Document 22 Filed 02/03/21 Page 1 of 4



                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
                                                                            DOC #:
 LEONARDO ELECTRONICS US INC.,                                              DATE FILED: 2/3/2021
                           Petitioner,                           1:20-cv-07773 (MKV)
                       -against-                                 ORDER GRANTING
                                                               SUMMARY JUDGMENT
 NOMIR MEDICAL TECHNOLOGIES, INC.

                           Respondent.

MARY KAY VYSKOCIL, United States District Judge:

       Petitioner Leonardo Electronics US Inc., f/k/a Selec Galileo Inc., filed a petition [ECF

No. 1] to confirm an arbitration award issued by the International Centre for Dispute Resolution

(“ICDR”) against Respondent Nomir Medical Technologies, Inc. See Petition at 1 (“Nature of

Proceeding”). In May 2017, Petitioner commenced the arbitration, alleging that Respondent has

wrongfully terminated a licensing agreement for Respondent’s laser technology. Petition ¶¶ 11,

15. The Parties had previously entered into the agreement—the Exclusive Alliance Agreement

(“EAA”)—and jointly created business plans to develop and commercialize a laser capable of

eliminating certain drug-resistant organisms. Petition ¶¶ 11-14. Petitioner claims that

Respondent wrongly terminated the EAA while the product was undergoing “human pilot

studies.” Petition ¶ 14.

       On August 11, 2020, the ICDR arbitration panel issued a 76-page award (the “Arbitration

Award”) in favor of Petitioner. First, the ICDR Panel found that Respondent had no basis to

terminate the EAA and, as a result, ordered that Respondent pay damages of $3,105,861,

constituting Petitioner’s “reliance” damages or “out-of-pocket” costs, plus interest at the New

York state statutory rate (i.e., 9%) from the date of Respondent’s purported termination until the

award was paid. See Arbitration Award, ECF No. 16-1, at 67, 76. Second, the ICDR Panel


                                                 1
           Case 1:20-cv-07773-MKV Document 22 Filed 02/03/21 Page 2 of 4




ordered that Respondent would pay Petitioner’s costs, excluding attorney’s fees, and all costs of

the arbitration, including fees and expenses of the ICDR and compensation for the arbitrators,

altogether totaling $3,309,559.89.. Id. at 69-76. 1 The ICDR panel ordered that Respondent must

pay interest at the New York statutory rate on the costs and expenses award, beginning with the

date of the award through the date it was paid. Id. at 76. In sum, Respondent was ordered to pay

$6,415,420.89 plus interest as set forth above. Id.

        On November 11, 2020, Petitioner filed a motion for default judgment in this action,

seeking an order confirming the Award. See ECF Nos. 15-19. Respondent was served with

Petitioner’s motion papers on December 8, 2020. See Affidavit of Service, ECF No. 19. The

Court then issued an Order to Show Cause on December 16, 2020, directing Respondent to show

cause why judgment should not be entered against is. See Order to Show Cause, ECF No. 20.

The Court’s Order, along with another copy of the motion papers, was served on Respondent on

December 21, 2020. See Affidavit of Service, ECF No. 21.

        The Court held a hearing on the motion on February 3, 2021, at which only Petitioner

appeared. Respondent has not appeared in this action or taken any effort to respond to the

Petition or otherwise to defend against Petitioner’s claims.

        Petitioner’s motion seeks a default judgment that confirms the Arbitration Award.

However, the Second Circuit has noted that “default judgments in confirmation/vacatur

proceedings are generally inappropriate.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d

Cir. 2006). This largely is because the confirmation petition is accompanied by a record and the

findings of the arbitration panel. Id. Where “the non-appearing party appeared in the underlying

arbitration proceeding,” Federal Rule of Civil Procedure 55, which governs motions for default


1
 Petitioner contended, and the ICDR Panel agreed, that the Parties’ EAA included a “no fee-shifting provision,”
which barred the award of attorney’s fees. See Arbitration Award at 68.

                                                         2
          Case 1:20-cv-07773-MKV Document 22 Filed 02/03/21 Page 3 of 4




judgments, “does not provide the appropriate mechanism for considering a petition to confirm an

arbitration award . . . .” Korean Trade Ins. Corp. v. Eat It Corp., No. 14-cv-3456, 2015 WL

1247053, at *3 (E.D.N.Y. Mar. 16, 2015). Instead, the Court should base judgment on the

entirety of the record available to it, and not simply on the motion papers. Gottdiener, 462 F.3d

at 109. Because Respondent participated in the underlying ICDR arbitration, and because the

record of that proceeding (i.e. the parties’ agreement and the Arbitration Award itself), the Court

construes Petitioner’s motion for a default judgment as “an unopposed motion for summary

judgment” to confirm the Arbitration Award. Korean Trade Ins. Corp., 2015 WL 1247053, at *3.

       Despite construing the motion as seeking summary judgment, the Court’s review of an

arbitration award is narrow. “Confirmation of an arbitration award is ‘a summary proceeding

that merely makes what is already a final arbitration award a judgment of the court,’ and the

court ‘must grant’ the award ‘unless the award is vacated, modified, or corrected.’” Gottdiener,

462 F.3d at 110 (first quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984), and

then quoting, 9 U.S.C. § 9). “Only ‘a barely colorable justification for the outcome reached’ by

the arbitrators is necessary to confirm the award. Id. (quoting Landy Michaels Realty Corp. v.

Local 32B–32J, Service Employees Int’l Union, 954 F.2d 794, 797 (2d Cir. 1992)).

       The Court has jurisdiction over the Petition pursuant to 9 U.S.C. section 203. The Court

carefully has reviewed the Petition and supporting materials and concludes that there is no

genuine issue of material fact precluding summary judgment as to all portions of the Award, as

there is “more than a barely colorable justification for the outcome reached.” Gottdiener, 462

F.3d at 110. In particular, based on the record laid out in the Arbitration Award, there is at least

“colorable justification” for the ICDR Panel’s findings that Petitioner “did not cease material

development and commercialization” of Respondent’s licensed technology and that, as a result,



                                                  3
           Case 1:20-cv-07773-MKV Document 22 Filed 02/03/21 Page 4 of 4




Respondent breached the EAA when it tried to terminate it. See Arbitration Award at 57-58.

Petitioner also has asserted that no motion to modify, vacate, or correct the award was made

within the statutory period for doing so. See Declaration of Jeffrey A. Rosenthal in Support of

Motion for Default Judgement, ECF No. 16 (“Rosenthal Decl.”), ¶ 15. As a result, any defense

to confirmation of the award has been forfeited by Respondent. Florasynth, Inc. v. Pickholz, 750

F.2d 171, 175 (2d Cir. 1984).

         As a result, the Court grants summary judgment for Petitioner to the extent of confirming

the Arbitration Award. Specifically, as set out in the Arbitration Award, Petitioner is entitled to

judgment of $6,415,420.89, plus interest at the New York state statutory rate. 2 As of the date of

this Order, that amount is $7,654,997.25. Interest on this amount shall accrue in accordance with

28 U.S.C. section 1961.

                                                 CONCLUSION

         For the foregoing reasons, the Court construes Petitioner’s Unopposed Motion for a

Default Judgment as an Unopposed Motion for Summary Judgment, consistent with Second

Circuit precedent. The Motion is GRANTED and the Arbitration Award is hereby confirmed.

The Clerk of Court respectfully is requested to enter judgment for Petitioner in the amount of

$7,654,997.25, to terminate all pending motions, and to close the case.



SO ORDERED
                                                                _________________________________
                                                                 ___
                                                                  _ ______
                                                                        ____________
                                                                                   _______
                                                                                   __    ____
                                                                                            ____
                                                                                               _ __
                                                                                                  ____
                                                                                                    ____
                                                                                                     ___
                                                                                                       _ _
Date: February 3, 2021                                                MARY
                                                                      MAARY KAY  AYY VYSKOCIL
                                                                                      VYSKOK CI
                                                                                           KO   CL
      New York, NY                                                    United
                                                                       niitted States
                                                                      Un          tess District
                                                                               State
                                                                                  te   Distriict Judge


2
  In its Motion, Plaintiff states that from the date of the Motion (November 13, 2020) until Judgment is entered, the
interest accrual per day is $1,581.88. See Rosenthal Decl. ¶ 19. From November 13, 2020 until the date of this
Order, 82 days have elapsed. When Petitioner filed the Motion, total amount due to Petitioner was $7,525,283.09.
Id. Adding interest at $1,581.88 per day for 82 days results in a final judgment amount of $7,654,997.25. This
amount was confirmed with Petitioner’s counsel at the hearing on February 3, 2021.

                                                          4
